               Case 4:18-cr-00187-JSW Document 72 Filed 01/21/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA SCHOTT (NYBN 5132063)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. CR 18-0187 JSW
                                                     )
14           Plaintiff,                              )   GOVERNMENT’S SENTENCING
                                                     )   MEMORANDUM
15      v.                                           )
                                                     )   Sentencing date:   January 28, 2020
16   KEVIN MARSHALL STEVENSON,                       )
                                                     )   Sentencing time:   1:00 p.m.
17           Defendant.                              )
                                                     )
18                                                   )

19

20      I.       INTRODUCTION
21           On October 1, 2019, defendant, Kevin Marshall Stevenson, pursuant to a Rule 11(c)(1)(C) plea
22 of the Federal Rules of Criminal Procedure, pleaded guilty to Count Two of the Indictment, which

23 charged the defendant with Using, Carrying, and Brandishing a Firearm During and in Relation to a

24 Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The defendant has been in custody

25 since his arrest on January 18, 2018, and in federal custody since June 14, 2018.

26           The government requests that the Court accept the plea agreement and sentence the defendant to
27 the parties’ agreed upon sentence of 96 months’ custody, to be followed by a five year term of

28
     GOVERNMENT’S SENTENCING MEMORANDUM
     CR 18-0187 JSW
                                     1
                 Case 4:18-cr-00187-JSW Document 72 Filed 01/21/20 Page 2 of 4




 1 supervised release, with conditions to be determined by the Court, payment of a mandatory special

 2 assessment of $100, and forfeiture of the firearm used in the crime. It is the government and the parties’

 3 view that this sentence is sufficient, but not greater than necessary, to achieve the sentencing goals of 18

 4 U.S.C. § 3553(a).

 5      II.       DEFENDANT’S OFFENSE CONDUCT

 6             On January 18, 2018, the defendant walked into the East West Bank on Webster Street in

 7 Oakland, California, carrying a firearm and intending to rob the bank. The defendant brandished an

 8 unloaded firearm – a Ruger .357 Blackhawk – and jumped over a desk to get to the register area,

 9 demanding that the bank employees give him money from the registers. PSR ¶ 8. The defendant
10 pointed his gun at several employees, ordering them to open the bank vault and fill his bag with the

11 bank’s money. Id. The defendant ran away from the bank with over $300,000. PSR ¶ 11. He was

12 apprehended by police officers a few blocks away as he entered the Lake Merritt BART Station,

13 carrying his bag full of cash and the Ruger firearm. Id.

14             While the firearm was not loaded, the defendant’s actions caused the victims significant anguish

15 and to fear for their lives. PSR ¶¶ 8-10.

16      III.      SENTENCING GUIDELINES CALCULATION

17             Because the defendant’s conviction of offense carries an 84-month mandatory minimum penalty,

18 the Guidelines range is 84 months, regardless of criminal history.

19      IV.       SENTENCING RECOMMENDATION

20             Section 3553(a) directs courts to consider a number of factors in determining an appropriate

21 sentence. In this case, the parties have agreed that these factors indicate that a sentence of 96 months’

22 imprisonment is sufficient, but not greater than necessary, to achieve the goals of sentencing. See

23 United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008). The key factors for the Court to consider here

24 are the nature and circumstances of the offense and the history and characteristics of the defendant, 18

25 U.S.C. § 3553(a)(1), the need to afford adequate deterrence to criminal conduct, id. § 3553(a)(2)(B), and

26 the need to protect the public from further crimes of the defendant, id. § 3553(a)(2)(C). The Court

27 should also consider the need to avoid unwarranted sentence disparities, id. § 3553(a)(6).

28 //
   GOVERNMENT’S SENTENCING MEMORANDUM
   CR 18-0187 JSW
                                   2
                Case 4:18-cr-00187-JSW Document 72 Filed 01/21/20 Page 3 of 4




 1          a. The history and characteristics of the defendant, the need to afford adequate deterrence
               to criminal conduct, and the need to protect the public from further crimes of the
 2             defendant merit a sentence of 96 months’ imprisonment
 3          The defendant has one prior criminal conviction from December 2007, following his arrest for

 4 Robbery in the Second Degree, in violation of California Penal Code Section 211. PSR ¶ 35.

 5 According to the San Leandro PD reports, the defendant was riding a bus in Oakland, California, early

 6 in the morning, when he and a juvenile accomplice struck up a conversation with the victim. 1 The

 7 defendant then showed the victim a shotgun, which he had concealed in his waistband, and demanded

 8 the victim’s property, before kicking the victim off the bus. The defendant was apprehended a short

 9 time later, and SLPD officers recovered a loaded, sawed-off shotgun concealed in his pant leg. The
10 defendant was sentenced to five years’ imprisonment for this conduct, and violated his parole at least

11 once. PSR ¶ 19. The defendant has no other convictions, but has numerous prior arrests, including

12 several for domestic violence related crimes. PSR ¶¶ 24-32.

13          While the defendant’s criminal history is limited, it is violent in nature and involved the
14 possession and display of a sawed-off shotgun – a type of firearm specifically prohibited because of its

15 enhanced dangerousness. The defendant has thus shown himself to be a significant danger to the

16 community. A sentence of 96 months’ imprisonment is appropriate here to protect the public from

17 further crimes of the defendant, and to deter the defendant from endangering the community by carrying

18 and brandishing firearms in the future.

19          b. The nature and circumstances of the offense merit a sentence of 96 months’
               imprisonment
20

21          The parties agree that an above-Guidelines sentence of 96 months’ imprisonment is an

22 appropriate sentence for the defendant’s conduct in this case. The defendant committed a gunpoint

23 robbery of a financial institution, at a time when both employees and other customers were present.

24 While the defendant’s firearm was not loaded, the victims of his crime did not know that – instead, they

25 justifiably believed that a loaded gun was being pointed at them, and that their lives were in danger. The

26

27          1
            The referenced reports were previously produced to the defendant in discovery but were
28 omitted in error from discovery produced to the Probation Officer.
   GOVERNMENT’S SENTENCING MEMORANDUM
   CR 18-0187 JSW
                                                      3
               Case 4:18-cr-00187-JSW Document 72 Filed 01/21/20 Page 4 of 4




 1 nature and circumstances of the offense merit a sentence of 96 months’ imprisonment.

 2           The defendant’s history, and his conduct in this case, together demonstrate that the defendant is

 3 an individual who puts his own interests before those of the community, and who does not consider the

 4 consequences of his actions on his victims. Thus, having carefully weighed the sentencing factors

 5 described above, the government believes that a sentence of 96 months’ imprisonment is appropriate

 6 here to protect the public from future crimes by the defendant. Such a sentence would constitute a

 7 progressive sentence over the defendant’s prior robbery conviction, and would provide adequate

 8 deterrence against the defendant committing violent crimes and possessing firearms in the future.

 9 Furthermore, the recommended five-year term of supervised release to follow would provide sufficient
10 time for the defendant to reintegrate into the community with the assistance of the Probation Officer,

11 and to address the mental health and substance abuse concerns he currently faces.

12      V.      CONCLUSION

13           In full consideration of the defendant’s history and characteristics, and the nature and

14 circumstances of the offense, together with the goals of sentencing, the government respectfully requests

15 that the Court accept the plea agreement and sentence the defendant to 96 months’ imprisonment,

16 followed by five years of supervised release with the conditions set forth in the PSR, payment of a $100

17 special assessment, and forfeiture of the firearm.

18                                                                 Respectfully submitted,

19

20 Dated: January 21, 2020                                         DAVID L. ANDERSON
                                                                   United States Attorney
21

22                                                                        /s/
                                                                   SAMANTHA SCHOTT
23                                                                 Assistant United States Attorney
24

25

26

27

28
     GOVERNMENT’S SENTENCING MEMORANDUM
     CR 18-0187 JSW
                                     4
